Appeal by defendant from a judgment of the Supreme Court, entered in Albany County on September 29, 1953, and from an order denying defendant’s motion to set aside the verdict and for a new trial. Plaintiff has had a jury verdict of $7,500 for personal injuries sustained when he tripped over the tow bar of a farm implement which protruded into a pathway maintained by defendant for the use of customers at its store in Menands, New York. Appellant contends that there is no proof of actual or constructive notice of any dangerous condition, and that the verdict is excessive. The trial court left to the jury the question of actual or constructive notice with appropriate instructions. While the evidence was conflicting, there was direct evidence that a tow bar protruded a substantial distance into a marked walk area; that plaintiff tripped over it and fell; that visability was limited, and evidence which would permit an inference by the jury that the defendant’s employees had placed the implement negligently or negligently failed to note and correct the dangerous condition. There is evidence of substantial and disabling injury to plaintiff’s back which supports the amount of the jury’s verdict. Order and judgment affirmed, with costs. Foster, P. J., Bergan, Coon and Halpern, JJ., concur.